Citation Nr: 0523957	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  01-04 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than March 18, 1993, 
for a grant of a total disability evaluation based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel 


INTRODUCTION

The veteran served on active duty from March 1941 to December 
1945.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in October 1997 and a hearing 
officer's decision in May 2000 by the Chicago, Illinois, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

A Board decision on July 2, 2002, denied the veteran's 
earlier effective date claim.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court), which, upon a joint motion by the 
Secretary of Veterans Affairs and the veteran-appellant, 
vacated the Board's July 2, 2002, decision and remanded the 
matter to the Board for further proceedings.

In October 2003, the Board remanded this case to the RO.  The 
case was returned to the Board in March 2005.  


FINDINGS OF FACT

1.  The veteran's date of claim for TDIU was February 12, 
1979.

2.  It was factually ascertainable on January 30, 1979, that 
the veteran was entitled to a grant of TDIU on an 
extraschedular basis.


CONCLUSION OF LAW

Entitlement to an effective date of January 30, 1979, for a 
grant of TDIU is granted.  38 U.S.C.A. §§ 5107, 5110 (West. 
2002); 38 C.F.R. §§ 3.155, 3.400, 4.16 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002) and its implementing regulations, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003) are applicable 
to the veteran's appeal.

The VCAA and the implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The Board's decision herein constitutes a complete grant of 
the benefit sought on appeal.  As such, the Board finds that 
no further action is required to comply with the VCAA and the 
implementing regulations with respect to the issue of 
entitlement to an earlier effective date for a grant of TDIU.  

II. Legal Criteria

A. Effective Dates 

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2004).  The effective 
date of an increase in disability compensation shall be the 
earliest date as of which it was factually ascertainable that 
an increase in disability had occurred if a claim was 
received within one year from such date; otherwise, the 
effective date shall be the date of receipt of claim.  
38 C.F.R. § 3.400(o)(2) (2004).

A TDIU award is an award of increased disability compensation 
for purposes of assigning an effective date.  See Wood v. 
Derwinski, 1 Vet. App. 367, 369 (1991).

B. Informal/Inferred Claim  

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant or her duly authorized representative may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a) (2004).  
The United States Court of Appeals for the Federal Circuit 
has held that 38 C.F.R. § 3.155(a) does not deal with or 
authorize oral informal claims.  Rodriguez v. West, 189 F.3d 
1351, 1353-4 (1999).  The Court stated that 38 C.F.R. 
§ 3.1(p) defines "claim", informal as well as formal, as a 
"communication in writing" and when 38 C.F.R. § 3.155(a) 
refers to "an informal claim", it necessarily incorporates 
the definition of that term in 38 C.F.R. § 3.1(p) as a 
"communication in writing".

Under 38 C.F.R. § 3.155(a), once a veteran submits evidence 
of a medical disability and makes a claim for the highest 
rating possible, and additionally submits evidence of 
unemployability, the requirement of identifying the benefit 
sought is met and VA must consider TDIU, even though the 
veteran did not make a specific request for TDIU.  Roberson 
v. Principi, 251 F.3d 1378, 1382-1383 (Fed. Cir. 2001).



C. TDIU  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) 
(2004).  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extraschedular consideration all cases of veterans who are 
unemployable by reason of service connected disabilities but 
who fail to meet the percentage standards set forth in 
38 C.F.R. § 4.16(a).  The rating board will include a full 
statement as to the veteran's service connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  38 C.F.R. 
§ 4.16(b) (2004). 

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2004). 

D. Benefit of Doubt Doctrine   

In a case before VA with respect to benefits under laws 
administered by VA, the law provides that VA shall consider 
all information and lay and medical evidence of record.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).       



III. Factual Background and Analysis
  
The rating decision in October 1997 granted the veteran's 
claim for TDIU on the basis that his service connected left 
knee and low back disabilities rendered him unemployable.  
The Board notes that a rating decision in September 1997 had 
granted an increased evaluation of 60 percent for the 
veteran's back disability effective March 18, 1993, and that 
the veteran's combined disability rating was then 70 percent 
from March 18, 1993.  The rating decision in October 1997, 
which granted TDIU, noted that the veteran had last worked in 
1979 as a vehicle mechanic for the United States Postal 
Service (USPS).  This grant of TDIU was pursuant to the 
schedular standards of 38 C.F.R. § 4.16(a).  In May 2000, a 
hearing officer assigned an effective date of March 18, 1993, 
for the grant of TDIU.  The hearing officer found at that 
time that March 18, 1993, was the first date on which the 
veteran met the schedular standards of 38 C.F.R. § 4.16(a) 
for TDIU.  

The veteran and his representative contend that the veteran 
filed an informal claim for TDIU soon after he stopped 
working at his job with USPS in early 1979 and that his 
entitlement to TDIU arose at that time on an extraschedular 
basis.

On February 12, 1979, the RO received a statement from the 
veteran in which he said, inter alia, that: "Gentlemen, I 
ask for an increase for the disability of my left knee, 
because the condition has grown progressively worse"; and 
"...I have had to give up my job.  I could no longer 
continue to function...it finally came to the point that I 
couldn't take it any longer.  The kind of work that I was 
doing became too hazardous to continue.  I was a mechanic 
working on large ten ton tractors.  This involved a lot of 
bending and steping [sic] on high truck cat walks and getting 
down under trucks and so forth.  This caused my condition to 
worsen to the point that I could not take it any longer."  
In his statement, the veteran claimed that his inability to 
work was due to a back disability as well as to his service 
connected left knee disability.  Service connection for a low 
back disability as secondary to the left knee disability was 
granted by a Board decision in December 1979 and a rating 
decision in February 1980 implemented the Board's decision 
and assigned an effective date of August 8, 1978, for the 
grant of service connection for the low back disability.  

The Board finds that, under the provisions of 38 C.F.R. 
§ 3.155(a) (2004), pertaining to informal claims, and the 
holding of the United States Court of Appeals for the Federal 
Circuit in Roberson, supra, the veteran's statement received 
on February 12, 1979, which sought increased compensation 
from VA and asserted that his service connected left knee and 
low back disabilities precluded him from working, constituted 
an informal and inferred claim of entitlement to TDIU.  

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
Court addressed the issue of entitlement to an earlier 
effective date in a TDIU claim, and held that the applicable 
statutory and regulatory provisions, fairly construed, 
require the Board to look at all communications in the file 
that might be interpreted as applications or claims, formal 
or informal, for increased benefits and, then, to all other 
evidence of record to determine the "earliest date as of 
which," within the one-year prior to the claim, the increase 
in disability was ascertainable.  See 38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. §§ 3.400(o)(2); Quarles v. Derwinski, 3 
Vet. App. 129, 134 (1992).

In March 1980, the veteran filed VA Form 29-357, Claim for 
Disability Benefits, seeking a waiver of premiums on a policy 
of United States Government Life Insurance (USGLI).  This VA 
claim form contained on its first page the following 
statement: 

Total Disability Defined For USGLI
Total permanent disability for insurance purposes is any 
impairment of mind or body which continuously makes it 
impossible for the insured to follow any substantially 
gainful occupation.  It must be reasonably certain that the 
Insured will continue to be totally disabled throughout the 
Insured's life.  

On his claim for waiver of USGLI premiums on the basis of 
total and permanent disability, the veteran stated that he 
last worked on January 30, 1979.

The insurance division of the VA RO and Insurance Center 
(RO&IC) in Philadelphia, Pennsylvania, granted the veteran 
waiver of USGLI premiums effective April 10, 1979, and 
informed the veteran that by law premiums could not be waived 
more than one year prior to receipt of the claim for waiver 
unless the claimant was prevented from filing a timely claim 
by circumstances beyond his control and that the veteran had 
been granted the maximum benefit to which he was entitled 
under the law.  

The Board notes that the decision of the RO&IC insurance 
division included a finding that the veteran was totally and 
permanently disabled.  On his claim form, the veteran had 
stated that the diseases or injuries causing total or total 
permanent disability were disabilities of the left knee, 
right knee, left ankle, back, eyes, and kidneys.  The Board 
note that service connection is in effect for disabilities of 
the left knee, low back, and left ankle, and service 
connection is not in effect for disabilities of the right 
knee, eyes, or kidneys.  Therefore, while the decision of the 
RO&IC insurance division is persuasive evidence that the 
veteran was, as he claimed, totally disabled on January 30, 
1979, his last day of work, that decision did not address the 
issue of whether the veteran was unemployable on January 30, 
1979, by reason of his service connected disabilities without 
consideration of his non-service connected disabilities.

Nevertheless, the Board finds to be credible the veteran's 
written statements and his testimony at a hearing before a 
hearing officer in February 2000 to the effect that he was 
definitely unable on January 30, 1979, to continue working as 
a vehicle mechanic for USPS, which he had been doing since 
April 1949 (almost 30 years) and that he was not qualified by 
education or training for other jobs.  The record does not 
contain an opinion by a physician or by a vocational expert 
that the veteran was on January 30, 1979, precluded from 
obtaining and retaining substantially gainful employment due 
to his service connected disabilities, and that fact must be 
considered negative evidence on the issue of whether the 
veteran's entitlement to TDIU arose on January 30, 1979, the 
date on which he asserts that he became unable to work.  
However, because the record contains no finding after January 
1979 by a physician or vocational expert that the veteran was 
physically capable of returning to work as a vehicle mechanic 
or of performing other substantially gainful employment and 
because there no indication whatsoever in the record that the 
veteran worked for wages after January 30, 1979, the Board 
finds, on review of all of the evidence of record, that there 
is an approximate balance of positive and negative evidence 
on the issue of whether the veteran was on January 30, 1979, 
precluded from obtaining and retaining substantially gainful 
employment due to his service connected disabilities.  
Resolving the doubt on that issue in the veteran's favor, the 
Board finds that it was factually ascertainable on January 
30, 1979, that the severity of his service connected 
disabilities had increased so as to render him unemployable.  
Consequently, the Board finds that, on January 30, 1979, the 
veteran met the criteria of 38 C.F.R. § 4.16(b) for TDIU on 
an extraschedular basis, and the Board concludes, under the 
provisions of 38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.340, 
3.400(o)(2), 4.16(b), that the proper effective date of the 
veteran's grant of TDIU is January 30, 1979, and entitlement 
to that benefit is established.


ORDER

An effective date of January 30, 1979, for the award of TDIU 
is granted.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


